Citation Nr: 1210516	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a cervical spine disability.  

2.  Entitlement to an initial disability rating greater than 10 percent for a stomach disorder claimed as chronic diarrhea, vomiting, and Crohn's disease.  

3.  Entitlement to an effective date earlier than July 21, 2004 for the grant of service connection for a cervical spine disability.

4.  Entitlement to an effective date earlier than July 21, 2004 for the grant of service connection for a stomach disorder claimed as chronic diarrhea, vomiting, and Crohn's disease.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2004 rating decision found new and material evidence had not been provided sufficient to reopen the Veteran's claims of entitlement to service connection.  The July 2008 rating decision granted service connection for a cervical spine disability and a stomach disorder, but the Veteran disagreed with the assigned ratings and effective dates.  The Veteran and his wife testified at Board hearings at the RO in St. Petersburg, Florida in July 2007 and November 2011.  These transcripts have been associated with the file.

The Board notes that during the November 2011 Board hearing the Veteran raised the issues of entitlement to service connection for a skin disorder and a neurological disorder/nerve damage to his hands, as secondary to his service-connected disabilities.  The Veteran also raised the issue of entitlement to an increased evaluation for his headaches and entitlement to an earlier effective date for his headaches.  These issues have never been adjudicated by the RO and therefore, are REFERRED to the RO for proper adjudication.

The issues of entitlement to an increased rating for a cervical spine disability and a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The RO denied service connection for a cervical spine disability in February 1998.  The Veteran was informed of the adverse decision and given his appellate rights in a March 1998 letter. He  did not appeal the February 1998 decision and it became final.

2.	The Veteran filed a petition to reopen a claim of service connection claim for a cervical spine disability, which was received on July 21, 2004.  He was granted service connection by way of a July 2008 rating decision effective July 21, 2004.  

3.	The RO denied service connection for a stomach disorder in February 1998.  In a March 1998 letter, he was informed of the adverse decision and his appellate rights.  The Veteran submitted additional evidence and the claim was again denied in a July 1998 rating decision.  In a July 1998 letter, the Veteran was informed of the adverse decision and his appellate rights and he did not appeal. The 1998 decisions are final.

4.	In a February 2000 rating decision the RO determined new and material evidence had not been received sufficient to reopen the claim of service connection for a stomach disorder.  In a February 2000 letter, the Veteran was informed of the adverse decision and given his appellate rights.  He did not appeal this decision.

5.	The Veteran filed a petition to reopen a  claim of service connection claim for a stomach disorder, which was received on July 21, 2004.  He was granted service connection by way of a July 2008 rating decision effective July 21, 2004.  


CONCLUSIONS OF LAW

1. Entitlement to an effective date prior to July 21, 2004, for the grant of service connection for a cervical spine disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2. Entitlement to an effective date prior to July 21, 2004 for the grant of service connection for a stomach disorder is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The provisions of the VCAA are not applicable to the Veteran's claims of entitlement to earlier effective date as this issue turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; See DiCarlo v. Nicholson, 20 Vet. App. 52, 58   (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Analysis

The Veteran alleges that service connection for his cervical spine disability and stomach disorder should be effective prior to July 21, 2004.  The Board has reviewed the evidence of record and concludes that the Veteran is not entitled to an earlier effective date for either claim in this case.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).

The Veteran filed his original claim for service connection in January 1996.  The RO made a determination in February 1998 and denied the claims of service connection for a cervical spine disability and stomach disorder.  Although additional evidence was submitted for the Veteran's stomach disorder claim, the RO again denied entitlement to service connection in July 1998.  The Veteran was given notice of the adverse determinations and appellate rights, and he did not appeal the February or July 1998 decisions and they became final.  38 C.F.R. § 20.1103.  Although the Veteran has alleged that he attempted to appeal the 1998 determinations through his representative, DAV, there is no corroborative evidence of this. 

In February 2000, the RO denied the Veteran's petition to reopen a claim of service connection for a stomach disorder.  That same month, he was informed of the adverse decision and given his appellate rights. He did not, however, file an appeal. 

The Veteran filed a petition to reopen a claim of service connection for a cervical spine disability and stomach disorder again in 2004.  It was received at the RO on July 21, 2004.  The RO granted service connection in a July 2008 rating decision.  The Veteran's cervical spine disability and stomach disorder were rated as 10 percent disabling effective July 21, 2004.  In an August 2008 Notice of Disagreement the Veteran indicated his effective dates should be earlier.

The facts reflect that the Veteran's claims of entitlement to service connection for a cervical spine disability and stomach disorder were denied in February 1998.  The Veteran submitted additional evidence on his claim for a stomach disorder and his claim was again denied in July 1998 and in February 2000.  The Veteran did not appeal either rating decision.  Thus, the rating decisions became final and as such, new and material evidence was required to reopen any future claim for service connection.  

Pertinent regulations outlined above also explicitly indicate that the effective date for service connection for a reopened claim cannot be earlier than the date to reopen the claim.  In this case, the date the Veteran sought to reopen his claims of service connection for a cervical spine disability and a stomach disorder was July 21, 2004.  A thorough review of the Veteran's claims file does not reveal any attempts by the Veteran to reopen the issues of service connection for a cervical spine disability or stomach disorder prior to July 21, 2004.  (As previously mentioned, the Veteran failed to appeal the earlier determinations in 1998 and 2000; and these decisions became final.)

There are no pending, unadjudicated claims for a cervical spine disability or stomach disorder prior to the July 21, 2004 claim filed by the Veteran.  While it is possible that the Veteran could overcome the finality of a decision by alleging clear and unmistakable error (CUE), the Veteran has not as of this date challenged earlier decisions on the basis of CUE.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1403.  Therefore, an effective date earlier than July 21, 2004 for the award of service connection for a cervical spine disability and stomach disorder are not warranted.  


ORDER

Entitlement to an effective date prior to July 21, 2004 for the award of service connection for a cervical spine disability is denied.

Entitlement to an effective date prior to July 21, 2004 for the award of service connection for a stomach disorder is denied.



REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

At his November 2011 Board hearing the Veteran and his wife testified that he had MRIs taken of his cervical spine in March and August 2011.  He also testified that he had been prescribed bed rest for approximately one month out of the last year.  These treatment records are not part of the claims file as the most recent VA treatment records are from February 2010.  As such, the claim should be remanded to obtain the outstanding treatment records.  

The Board further notes that the Veteran's VA examination from April 2008 is approximately 4 years old.  As the case is being remanded for other reasons, the Veteran should be afforded a new VA examination to determine the severity of his cervical spine disability.

With regard to his stomach disorder, the Veteran's testimony at his November 2011 Board hearing was that he has been diagnosed with anemia as secondary to his stomach disorder.  The Veteran and his wife also testified that he suffered from malnutrition.  With regard to the severity of his symptoms, the Veteran testified that he suffered from daily cramping and abdominal pain, 7-10 bathroom visits a day, periodic incontinence, and ulcers.  As the most recent examination in this case is also almost 4 years old the Veteran should be scheduled for an appropriate increased rating examination to determine the severity of his service-connected stomach disorder.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from February 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected cervical spine disability.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

	All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

	Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

	The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

	If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca.

	The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

	Furthermore, the examiner should indicate whether the Veteran's cervical spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

	The examiner should also provide an opinion concerning the impact of the Veteran's cervical spine disability on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

	A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected stomach disorder.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

	In addition to all other test results, the examiner should specifically determine if the Veteran suffers from malnutrition or anemia as a result of his stomach disorder.  The examiner should also comment as to whether the Veteran's disorder is moderate, moderately severe, severe, or pronounced.

	The examiner should also provide an opinion concerning the impact of the Veteran's stomach disorder on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

	A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


